Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 18 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schlenoff et al. (USPGPub2005/0287111).
Regarding claim 14, 18 and 22, Schlenoff teaches contacting a corneal implant (claim 4) [0037] made from a polymer with a composition comprising an organic solvent [0053] a dispersant wherein salt is shown by Schlenoff to aid in dispersion [0111] and a nanoparticle [0027] via spraying or dipping [0106] wherein the composition is applied to the implant and the solvent is removed via evaporation [0111] to leave a dried film on the implant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 20, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schlenoff et al. (USPGPub2005/0287111) as applied to claims 14, 18 and 22 above.

Regarding claim 24, the teachings of Schlenoff are as shown above.  Schlenoff fails to teach a weight percentage of nanoparticles meeting the range of the current claims. Schlenoff teaches that the composition may comprise primarily charged particles [0023] in the form of polyelectrolytes in percentages in the range of 0.01 to 10 wt. % [0110].  Further in [0023] Schlenoff goes one to state that the composition of the polyelectrolyte may be changed in order to effectively promote or prevent the deposition of cells in given areas on the implant.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentage of particles used in the coating process of Schlenoff in order to achieve a desired level of promotion or prevention of the growth of cells on the implant as guided by Schlenoff. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 26, the teachings of Schlenoff are as shown above.  Schlenoff fails to teach the refined range of dispersant taught by the current claims.  Schlenoff teaches a concentration range of “about 10% by weight or less” of the salt in the solution provided [0105].  Schlenoff further states that the salt concentration provided directly affects the obtained thickness of the layer provided.  Therefore .
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to form a coated polymeric optical cylinder provided by providing a composition comprising hydroxyapatite nanoparticles having a size of about 60nm in a solvent composition and further comprising a dispersant followed by application of the composition to the polymeric optical cylinder followed by a drying process to remove the solvent and leave a dried film comprising the hydroxyapatite nanoparticles as in claim 35.
The most pertinent prior art (Schlenoff et al.) teaches the deposition of nanoparticles from an organic solvent containing mixture further comprising a dispersant.  However, Schlenoff fails to teach the use of hydroxyapatite.  Hydroxyapatite is not considered to be an obvious variant of the particles applied in Schlenoff.
Response to Arguments
	The applicant argues that Schlenoff forms an interpenetrating which is “in contrast” to the current methods which uses only one type of coating particle.  However, the current claims do not exclude the use of additional particles and are therefore not contrary to the current claims.  The prior art citations properly read upon the claim language.

	Further the applicant argues that the prior art fails to teach a uniform coating over the area but the prior art specifically states that the layer formed is “uniform across the surface” [0119] which presumably comprises the circumference of the surface.
	Further the applicant argues that the prior art does not teach coating an “optical cylinder”.  However, the prior art teaches the coating of corneal implants as claimed herein (claim 4) as well as contact lenses (claim 4).  The prior art clearly teaches coating not only corneal implant optical cylinder but other optical cylinders as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717